Title: Thomas Jefferson to Adamo Fabbroni, Antoine Gouan, Lacepede, Marc Auguste Pictet, and André Thoüin, 6 March 1815
From: Jefferson, Thomas,Barton, Benjamin Smith
To: Fabbroni, Adamo,Gouan, Antoine,Lacépède, Bernard Germain Étienne de La Ville-Sur-Illon, comte de,Pictet, Marc Auguste,Thoüin, André


      
        Sir
         Monticello in Virginia. Mar. 6. 1815.
      
      Doctr Barton, my friend, proposing, for the benefit of his health, a voyage across the Atlantic, and a trial of the air of Europe, will probably visit Florence in the course of his travels. he is one of the Vice presidents of the American Philosophical society, Professor of Natural history, Botany, Materia Medica, and of the Institutes and Clinical practice of Medecine in the University of Philadelphia, and distinguished by his writings in the Physical sciences. I have thought I should render a service acceptable to yourself as well as to him, and perhaps to Science itself, by procuring a personal acquaintance between two of her sons laboring in their different hemispheres for the instruction of man. I have therefore requested Dr Barton to present to you himself this letter, which, while it conveys to you the assurances of my high esteem and respect, may gratify me with new testimonies of a continuance of yours, in the attentions and civilities you may be so kind as to shew to my learned friend. I perform this office with the greater pleasure as it furnishes me a new occasion of tendering you the tribute of my high respect and consideration.
      Th: Jefferson
     